        Case 1:20-cv-00674-AWI-SAB Document 15 Filed 12/04/20 Page 1 of 1



1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8    PAUL ADAMS,                                     )   Case No.: 1:20-cv-00674-AWI-SAB (PC)
                                                     )
9                   Plaintiff,                       )
                                                     )   ORDER DISMISSING ACTION FOR FAILURE
10           v.                                          TO PAY THE REQUIRED FILING FEE
                                                     )
11                                                   )   (ECF No. 14)
     GAVIN NEWSOM et al.,
                                                     )
12                                                   )
                    Defendants.                      )
13                                                   )
14           Plaintiff Paul Adams is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
15   1983.
16           On October 9, 2020, the undersigned directed plaintiff to pay $400.00 filing within thirty days
17   or the action would be dismissed. (Doc. No. 14.) Plaintiff has not paid the filing fee for this action
18   and the time period to do has now passed.
19           Accordingly, IT IS HEREBY ORDERED that:
20           1.     The instant action is dismissed, without prejudice due to plaintiff’s failure to pay the
21                  required filing fee; and
22           2.     The Clerk of the Court is directed to close this action.
23
24   IT IS SO ORDERED.
25
     Dated: December 3, 2020
26                                                SENIOR DISTRICT JUDGE

27
28

                                                         1
